Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 8/27/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elam (US PG Pub 2004/0211862).

Regarding claim 1, Elam discloses:
An aircraft comprising a battery (30), an airfoil (14) and heat conducting elements (see paragraphs 0026, 0034, and 0035), wherein the heat conducting elements thermally connect the battery to the airfoil in such a way that heat, which is produced in the battery, is distributed to the airfoil (see paragraphs 0026, 0034, and 0035).

Regarding claim 2, Elam discloses:
The aircraft as claimed in claim 1, wherein the heat conducting elements comprise guide plates (see at least paragraphs 0031 and 0032).


The aircraft as claimed in claim 1, wherein the aircraft comprises a chargeable battery system (see paragraph 0025).

Regarding claim 10, Elam discloses:
The aircraft as claimed in claim 1, wherein the aircraft is configured to be selectively controlled in a fully autonomous manner (the aircraft is disclosed to be an unmanned aircraft).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4 and  are rejected under 35 U.S.C. 103 as being unpatentable over Elam (US PG Pub 2004/0211862) in view of Obviousness.


Regarding claim 4, Elam discloses the aircraft as claimed in claim 1, but does not disclose wherein the aircraft has a fully electric drive.  Paragraph 0017 states that the engine may be another suitable thrust-generating device.  Since electric propulsion was well-known in the art at the time of filing, one of ordinary skill in the art would have utilized the suggestion of Elam to utilize another thrust-generating device such as an electric propulsion system yielding the predictable result of providing a quiet and non-polluting propulsion system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elam (US PG Pub 2004/0211862) in view of Petrov (US 10,252,798).

Regarding claim 5, Elam discloses the aircraft of claim 1, but does not disclose wherein the aircraft comprises folded or foldable airfoils.  
Petrov teaches an aircraft having folding airfoils (see fig 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Elam with the folding airfoils of Petrov yielding the predictable result of providing an aircraft suitable for efficient VTOL and forward flight.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Elam (US PG Pub 2004/0211862) in view of Lee (US PG Pub 2019/0375492).

Regarding claim 7, Elam discloses the aircraft of claim 1, but does not disclose horizontally fixed ducted fans for take off and landing.  Lee teaches an aircraft having horizontally fixed ducted fans for take off and landing (see fig 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Elam with the ducted fans of Lee yielding the predictable result of providing VTOL capabilities to the aircraft of Elam.

Regarding claim 8, Elam as modified discloses:
The aircraft as claimed in claim 7, wherein the aircraft has louvers, and the louvers are configured to selectively cover the horizontal ducted fans (see Lee fig 1). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elam (US PG Pub 2004/0211862) in view of Joubert et al. (US PG Pub 2016/0167796).

Regarding claim 9, Elam discloses the aircraft of claim 1, but does not disclose the aircraft comprising vertically fixed ducted fans for generating propulsion.  
Joubert teaches an aircraft having vertically fixed ducted fans for generating propulsion (see fig 1, refs 140, 145).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Elam with the propulsion of Joubert yielding the predictable result of providing electric ducted fans for quiet and pollution-free propulsion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644